Case 1:18-cv-01943-PAB-KLM Document 56 Filed 10/18/18 USDC Colorado Page 1 of 11




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO

  Civil Action No.: 18-CV-01943-PAB

   LOENBRO INSPECTION, LLC, a Montana LLC,

          Plaintiff,

   v.

   SCOTT SOMMERFIELD,
   JASON MAHONEY,
   BRANDON CAMPOS, and
   TRISPEC LLC, a Colorado LLC,

          Defendants.

          PLAINTIFF LOENBRO INSPECTION, LLC’S REPLY TO DEFENDANT
               SOMMERFIELD’S RESPONSE TO MOTION TO DISMISS


                                         INTRODUCTION

         Defendant Sommerfield argues that Loenbro’s intent is in dispute and that a motion to

  dismiss is therefore inappropriate. However, Sommerfield’s argument is premature because the

  question of whether Loenbro’s conduct was outrageous as a matter of law is a threshold issue,

  clearly resolved in favor of dismissal. Loenbro has provided the Court with persuasive and

  precedential authority in support of its argument that Loenbro’s conduct is not sufficiently

  outrageous as a matter of law to support a claim for intentional infliction of emotional distress

  (“IIED”). In response, Defendant Sommerfield offers no authority to the contrary, only rhetoric

  and conclusory allegations. Loenbro respectfully requests the Court grant their Motion to

  Dismiss.




                                                   1
Case 1:18-cv-01943-PAB-KLM Document 56 Filed 10/18/18 USDC Colorado Page 2 of 11




                                            ARGUMENT

  I.     The correct pleading standard on a motion to dismiss is plausibility.

         Defendant Sommerfield repeatedly relies on one quote from Zartner v. City and County

  of Denver, Colorado, 242 F. Supp. 3d 1168, 1171-72 (D. Colo. 2017) in an attempt to confuse

  the Court about the proper pleading standard at the motion to dismiss stage. Defendant

  emphasizes the importance of “providing Loenbro sufficient notice of the basis for satisfying

  each element of the claim and how the relief sought flows from Loenbro’s conduct.” Defendant’s

  Response (“Response”) at 3. However, Bell Atl. Corp. v. Twombly requires courts to dismiss a

  claim under Rule 12(b)(6) where the plaintiff has failed to “allege enough factual matter that,

  taken as true, makes his ‘claim to relief…plausible on its face.’” 550 U.S. 544, 570 (2007).

  Pursuant to this standard, Defendant’s IIED counterclaim must be dismissed.

  II.    The determination of whether alleged conduct is sufficiently outrageous as a matter
         of law is a threshold issue, properly resolved at the motion to dismiss stage.

         Defendant Sommerfield incorrectly states that the “law on point [is] motivation and

  intent.” Response at 2. In fact, the “law on point” is whether Loenbro’s alleged conduct is

  sufficiently outrageous as a matter of law to maintain a claim for IIED. See Rawson v. Sears,

  Roebuck & Co., 530 F. Supp. 776, 780 (D. Colo. 1982) (a plaintiff must establish a certain

  minimum threshold level of conduct to state a cause of action for outrageous conduct); Fischer v.

  Klescewski, Civil Action No. 15-cv-1995-WJM-STV, 2017 U.S. Dist. LEXIS 41346, at *52 (D.

  Colo. Mar. 22, 2017) (“Colorado law requires the trial court to act as a gatekeeper as to the first

  element of the claim.”).

         Colorado state and federal courts have consistently held, “although the jury will

  ultimately determine whether the conduct in question is outrageous, it is for the court to decide,

                                                   2
Case 1:18-cv-01943-PAB-KLM Document 56 Filed 10/18/18 USDC Colorado Page 3 of 11




  in the first instance, whether the issue should be submitted to the jury based on whether

  reasonable persons could differ on the conduct being outrageous.” Churchey v. Adolph Coors

  Co., 759 P.2d 1336, 1350 (Colo. 1988); McCarty v. Kaiser-Hill Co., L.L.C., 15 P.3d 1122, 1126

  (Colo. App. 2000); Coors Brewing Co. v. Floyd, 978 P.2d 663, 665 (Colo. 1999) (“Before

  permitting a plaintiff to present a claim for outrageous conduct to the jury, the trial court must

  initially rule on the threshold issue of whether the plaintiff’s allegations of outrageous conduct

  are sufficiently outrageous as a matter of law.”); Culpepper v. Pearl St. Bldg., Inc., 877 P.2d 877,

  883 (Colo. 1994) (“Although the question of whether conduct is outrageous is generally one of

  fact to be determined by a jury, it is first the responsibility of a court to determine whether

  reasonable persons could differ on the question.”).

         Defendant attempts to distract the Court from this point by emphasizing that “improper

  intent is a matter of circumstantial evidence and inference” inappropriate for a motion to dismiss.

  Response at 6. However, the Court need not even reach the question of intent in deciding this

  motion because Sommerfield has failed to plead plausible facts alleging conduct that is

  outrageous as a matter of law. Because the determination of outrageousness as a matter of law is

  a threshold issue – one that Defendant has failed to satisfy – the Court need not go any further.

  III.   Reasonable people could not differ on the question of whether Loenbro’s alleged
         conduct was outrageous.

         Defendant contends, “[a] reasonable jury has sufficient facts here that, assuming those facts

  and reasonable inferences are true, it could conclude the threats and conduct of a larger corporation

  against a former employee and his family are, taken as a whole, outrageous.” Response at 3-4. In

  support of this contention, Defendant relies on a colorful recitation of the threadbare facts alleged



                                                    3
Case 1:18-cv-01943-PAB-KLM Document 56 Filed 10/18/18 USDC Colorado Page 4 of 11




  in the counterclaim. See Response at 4. Although Defendant attempts to dramatize Loenbro’s

  alleged conduct, the facts as plead are as follows:

            The July 21, 2018 telephone conversation between Sommerfield and Travis Joyner
             during which Joyner allegedly threatened to “bury” Defendants in litigation and asked
             that Defendants sign a ten-year non-competition agreement;

            That on July 23, 2018 there was a white truck parked on a public street near
             Sommerfield’s home; and

            That Loenbro hired a private investigator to follow Defendants from their homes and
             record his findings by video.

  Defendant’s Counterclaim ¶¶ 20-24, 27, 28, 31, 37, 38. Even accepted as true and considered

  cumulatively, under Colorado law, these allegations are insufficient to constitute outrageous

  conduct as a matter of law.

         On a claim for IIED, Colorado courts apply the commentary in the Restatement (Second)

  of Torts § 46 (1965) and hold that “the level of outrageousness required for conduct to create

  liability for intentional infliction of emotional distress is extremely high.” See Coors Brewing Co.,

  978 P.2d at 666 (citing Rest. 2d Torts § 46 (“Liability has been found only where the conduct has

  been so outrageous in character, and so extreme in degree, as to go beyond all possible bounds of

  decency, and to be regarded as atrocious, and utterly intolerable in a civilized community.”)). The

  acts must so arouse resentment in average members of the community as to lead them to exclaim,

  “Outrageous!” Churchey, 759 P.2d at 1350. Importantly, the scope of conduct that gives rise to

  liability for IIED is exceedingly narrow. See Fischer, 2017 U.S. Dist. LEXIS 41346, at *51

  (quoting Green v. Qwest Servs. Corp., 155 P.3d 383, 385 (Colo. App. 2006)).

         In considering claims for IIED, Colorado courts have held conduct arguably more

  egregious than that alleged by Defendant was not outrageous as a matter of law. See, e.g., Coors


                                                   4
Case 1:18-cv-01943-PAB-KLM Document 56 Filed 10/18/18 USDC Colorado Page 5 of 11




  Brewing Co., 978 P.2d at 666 (en banc) (finding allegations “that [employer] engaged in an

  extensive criminal conspiracy involving illegal drugs and money laundering and that [employer]

  fired [plaintiff] to scapegoat him for these crimes” was not outrageous as a matter of law);

  McCarty, 15 P.3d at 1126 (granting summary judgment on an outrageous conduct claim premised

  on evidence that employer singled the plaintiff out for scrutiny, threatened to fire those coworkers

  who associated with him, threatened the plaintiff by phone, twice attempted to assault him with an

  automobile, and terminated him); Preston v. Atmel Corp., 560 F. Supp. 2d 1035, 1040 (D. Colo.

  2008) (granting motion to dismiss where an alleged conspiracy to build a case for plaintiff’s

  termination was insufficient to support a claim for outrageous conduct).

         Defendant argues that Loenbro’s “threats and the demand are unlawful under Colorado

  law.” Response at 4. Even accepted as true – which Loenbro does not – that fact alone does not

  make the alleged conduct outrageous per se. See Preston, 560 F. Supp. 2d at 1040 (“Conduct that

  could be illegal or that some might consider reprehensible is not necessarily actionable.” (citing

  Rest. 2d Torts § 46, cmt. d (1965) (“It has not been enough that the defendant has acted with an

  intent which is tortious or even criminal, or that he has intended to inflict emotional distress, or

  even that his conduct has been characterized by malice . . . .”))). Further, threatening litigation is

  not outrageous conduct and parties to real-world business disputes should expect litigation as a

  potential consequence of unlawful conduct. Mai v. Williams Indus., 899 F. Supp. 536, 542 (D.

  Kan. 1995) (“To threaten to file litigation in a bona fide dispute is certainly not outrageous.”

  Further, in business disputes, “it is not unusual, but not necessarily justifiable, for hardball tactics

  to be employed.”).




                                                     5
Case 1:18-cv-01943-PAB-KLM Document 56 Filed 10/18/18 USDC Colorado Page 6 of 11




         Defendant contends that Loenbro carried out a “campaign of intimidation” against

  Sommerfield by hiring a private investigator to follow him from his home. However, the Tenth

  Circuit has held that surveilling a home, without more, is not outrageous conduct. See Clark v.

  Brien, 59 F.3d 1082, 1086 (10th Cir. 1995) (hiring several off-duty firefighters and police officers

  to surveil a home from an adjoining lot was not outrageous as a matter of law). Similarly, courts

  in other jurisdictions have concluded that surveilling the plaintiff’s movements is not outrageous

  conduct. See Pemberton v. Bethlehem Steel Corp., 502 A.2d 1101, 1105-06, 1115 (Md. Ct. Spec.

  App.) (applying Rest. 2d Torts § 46 to hold that employer’s alleged surveillance of plaintiff’s

  “comings and goings” was insufficiently outrageous to survive summary judgment).

         Sommerfield alleges conduct that occurred over the course of two days – a single phone

  call on Saturday and surveillance by a licensed private investigator on Monday. Without something

  more, these allegations are not outrageous as a matter of law and are insufficient to state a claim

  for IIED. See Rawson, 530 F. Supp. at 780 (holding that, in most cases, a claim for outrageous

  conduct is cognizable only where the defendant has engaged in a pattern of conduct that has either

  intended to cause or recklessly did cause severe emotional distress). Even considered

  cumulatively, Defendant’s allegations of “threats and demands” made during one phone

  conversation, seeing a truck parked near his home, and being followed for one day and videotaped

  in a public coffee shop are insufficient to satisfy the “exacting standard” required for a claim of

  IIED. See Coors Brewing Co., 978 P.2d at 666.

  IV.    Defendant has failed to offer any authority in response to Loenbro’s well-supported
         arguments.

         Defendant offers plenty of colorful language and dramatizations of the allegations in the

  counterclaim, but utterly fails to proffer any legal authority in support of these assertions. As

                                                    6
Case 1:18-cv-01943-PAB-KLM Document 56 Filed 10/18/18 USDC Colorado Page 7 of 11




  explained above, Colorado law is clear – threatened litigation between business disputants and

  routine surveillance do not constitute outrageous conduct as a matter of law.

          Defendant Sommerfield attempts to distinguish the facts of this case from Bob Blake

  Builders, Inc. v. Gramling and Mai v. Williams Indus. because those cases were decided at the

  summary judgment stage. Response at 7-8. However, Defendant fails to acknowledge the

  similarities between the motion to dismiss and summary judgment standards. At both stages, the

  Court is asked to determine the merits of the case based on a limited universe of facts. Further,

  the Court may rely on persuasive authority where courts have decided the same question on

  similar facts, even if the case was decided at a different stage in the litigation. See, e.g. Silver v.

  Primero Reorganized Sch. Dist. No. 2, 619 F. Supp. 2d 1074, 1078 (D. Colo. 2007) (“The

  outcome of several cases involving similar facts is helpful in assessing the sufficiency of the

  Plaintiff's allegations.”) (relying on cases decided on motions for judgment as a matter of law,

  summary judgment, and to dismiss in deciding a motion to dismiss a claim for outrageous

  conduct).

          The facts of Gramling mirror those Defendant has alleged related to the phone

  conversation between Sommerfield and Joyner. In Gramling, during a heated telephone

  conversation between business disputants, one party threatened to “rip down the house” for

  nonpayment on a contract. 18 P.3d 859, 867 (Colo. App. 2001). Similarly, here, during a

  telephone conversation between Sommerfield and Joyner over a business dispute, Defendant

  alleges Joyner threatened to “bury” Defendant in litigation. Counterclaim at 22. In both cases,

  the alleged threats were figurative, not literal – neither defendant threatened physical harm.

  Further, in both cases, the statements were made during a discussion over a business dispute.


                                                     7
Case 1:18-cv-01943-PAB-KLM Document 56 Filed 10/18/18 USDC Colorado Page 8 of 11




          In Gramling, the court determined that the defendant merely “threatened [the buyer] in

  contemplation of litigation,” and that “[t]he threat was momentary in nature and was soon

  retracted.” Id. In its reasoning, the court stated, “[l]iability does not extend to mere insults,

  indignities, threats, annoyances, petty oppressions, or other trivialities. Persons must necessarily

  be hardened to a certain amount of rough language and to occasional acts that are definitely

  inconsiderate and unkind.” Id. at 866 (citing Rest. 2d. Torts § 46 comment d). This Court should

  reach the same conclusion based on Defendant’s allegations of “threats.” The statements

  allegedly made during the telephone conversation between Sommerfield and Joyner were

  momentary in nature and “mere insults, indignities, threats, annoyances, petty oppressions, or

  other trivialities” are not subject to liability for IIED.

          Although Mai v. Williams Indus. comes out of the District of Kansas, Kansas courts

  apply the same threshold rule to claims of outrageous conduct and apply the Restatement

  (Second) of Torts § 46 definition of outrageousness. 899 F. Supp. at 541-42. In Mai, the plaintiff

  and defendant were also parties to a business dispute. Id. The plaintiff had left a series of

  telephone messages and sent a number of facsimile messages threatening the defendant with a

  home visit and litigation. Some of the plaintiff’s comments included: “We’ve got enough to hang

  him…I intend to be on your doorstep Monday morning and I will continue to stay there until

  something happens. I hope you can get the police to arrest me for trespassing because that is

  exactly what I want…I’m not fooling, I’m not kidding, it’s going to happen…[Plaintiff’s

  company] won’t find an erector to put up another job for them forever.” Id.

          The Mai court concluded that “no reasonable jury could find that defendants’ conduct

  was so extreme and outrageous that recovery should be had.” Id. In addition to reasoning that


                                                      8
Case 1:18-cv-01943-PAB-KLM Document 56 Filed 10/18/18 USDC Colorado Page 9 of 11




  there was not a great power disparity between the parties, the court also reasoned that “the

  controversial actions were confined to verbal or written comments over a brief span of time [and]

  [t]here were no overt or direct threats of physical harm.” Id. at 542. The same is true here.

  Sommerfield has not alleged any threats of physical harm and no “reasonable person would

  construe [Loenbro’s] actions and words as threatening physical harm.” Id. The Mai court also

  considered the context – a high-stakes business dispute like the one between Loenbro and

  Sommerfield – and concluded, “it is not unusual, but not necessarily justifiable, for hardball

  tactics to be employed.” Id.

  V.     Allen v. WMW & Assocs., Inc. was overturned based on distinguishable facts.

         In Allen v. WMW and Assocs, Inc., No. 2004CV2022, 2005 WL 6208017 (Colo. Dist. Ct.

  July 12, 2005), the trial court granted partial summary judgment, holding “that surveillance

  conducted for a legitimate purpose and in a legal manner… is not extreme or outrageous as a matter

  of law.” The trial court reasoned there was no evidence that defendant “intended for this claimant

  to be subjected to anything other than routine, legal, public surveillance.” Id. The Court of Appeals

  reversed because it was undisputed that the defendant had knowledge that the, “plaintiff had been

  previously assaulted, stalked by men, and subject to surveillance in the past, [and] was extremely

  vulnerable to any surveillance, and that any surveillance could cause her psychological harm and

  create a risk that she could become suicidal or homicidal.” Allen v. WMW & Assocs, Inc., No.

  05CA2547 (Colo. Ct. App. April 17, 2008) (unpublished).

         The Court of Appeals did not reverse on the basis of routine, legal surveillance. Rather the

  Court reversed based on the defendant’s prior knowledge of the plaintiff’s particular vulnerability




                                                   9
Case 1:18-cv-01943-PAB-KLM Document 56 Filed 10/18/18 USDC Colorado Page 10 of 11




   to such surveillance. This is not the case here. Sommerfield has not alleged that he had any unusual

   vulnerability to surveillance, less that Loenbro had knowledge of such vulnerability.

                                            CONCLUSION

          Defendant Sommerfield has failed to plead facts sufficient to allege conduct that is

   outrageous as a matter of law. Accordingly, Loenbro respectfully requests that the Court dismiss

   Count IV of Defendants’ counterclaim with prejudice.



    Respectfully submitted this 18th day of October, 2018.


                                                    /s/Briana Al Taqatqa
                                                    Ben D. Kappelman
                                                    Briana Al Taqatqa
                                                    DORSEY & WHITNEY LLP
                                                    Suite 1500, 50 South Sixth Street
                                                    Minneapolis, MN 55402-1498
                                                    Telephone: (612) 340-2600
                                                    Email: kappelman.ben@dorsey.com
                                                    Email: altaqatqa.briana@dorsey.com

                                                    Stephen D. Bell
                                                    DORSEY & WHITNEY LLP
                                                    1400 Wewatta Street, Suite 400
                                                    Denver, CO 80202
                                                    Telephone: (303) 629-3400
                                                    Email: bell.steve@dorsey.com

                                                    Gabrielle M. Wirth
                                                    DORSEY & WHITNEY LLP
                                                    600 Anton Boulevard, Suite 2000
                                                    Costa Mesa, CA 92626
                                                    Telephone: (714) 800-1400
                                                    Email: wirth.gabrielle@dorsey.com

                                                    ATTORNEYS FOR PLAINTIFF
                                                    LOENBRO INSPECTION, LLC


                                                   10
Case 1:18-cv-01943-PAB-KLM Document 56 Filed 10/18/18 USDC Colorado Page 11 of 11




                            CERTIFICATE OF SERVICE (CM/ECF)

         I hereby certify that on October 18, 2018, I caused the foregoing document, titled
   PLAINTIFF LOENBRO INSPECTION LLC’S REPLY TO DEFENDANT’S RESPONSE
   TO MOTION TO DISMISS to be filed with the Clerk of Court using the CM/ECF system
   which will send notification and the availability of such filing to the following email address:

          Asa C. Garber
          McCarthy Garber Law, LLC
          3775 Cherry Creek N. Dr. #575
          Denver, Colorado 80209
          Office 720-432-9769
          Email: Asa@McCarthyGarberLaw.com



                                                   /s/Briana Al Taqatqa
                                                   Ben D. Kappelman
                                                   Briana Al Taqatqa
                                                   DORSEY & WHITNEY LLP
                                                   Suite 1500, 50 South Sixth Street
                                                   Minneapolis, MN 55402-1498
                                                   Telephone: (612) 340-2600
                                                   Email: kappelman.ben@dorsey.com
                                                   Email: altaqatqa.briana@dorsey.com

                                                   Stephen D. Bell
                                                   DORSEY & WHITNEY LLP
                                                   1400 Wewatta Street, Suite 400
                                                   Denver, CO 80202
                                                   Telephone: (303) 629-3400
                                                   Email: bell.steve@dorsey.com

                                                   Gabrielle M. Wirth
                                                   DORSEY & WHITNEY LLP
                                                   600 Anton Boulevard, Suite 2000
                                                   Costa Mesa, CA 92626
                                                   Telephone: (714) 800-1400
                                                   Email: wirth.gabrielle@dorsey.com

                                                   ATTORNEYS FOR PLAINTIFF
                                                   LOENBRO INSPECTION, LLC



                                                  11
